Citation Nr: 1504892	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma, to include nodular lymphomas.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to February 1989 and February 1989 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's VA record was transferred to the Winston-Salem, North Carolina RO, and at his request he was scheduled for a videoconference hearing before the Board from that RO.  The hearing request was processed as cancelled by Veteran.  [Notably, the Veteran's electronic VA record (in VBMS) reflects that he is again domiciled in Florida (and that his VA record again appears to be in the jurisdiction of the St. Petersburg R.O., although his most recent relocation is not reflected in other VA records)..

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

In his VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing before the Board.  Such hearing was scheduled by the Winston-Salem RO for November 3, 2014.  The hearing notice letter (mailed in September 2014) was sent to a previous address of record and was returned as undeliverable.  October  and December 2014 correspondence from the Veteran and his representative notes that the Veteran had relocated to Florida, and would not be able to appear for the November 2014 videoconference hearing in Winston-Salem, but would like the hearing rescheduled, to be held from the St. Petersburg RO.  As noted above, the record reflects that the scheduled videoconference hearing was processed as cancelled by the Veteran.  However, there is nothing in the record reflecting action on the request for rescheduling.  Because he is entitled to a hearing before the Board upon request, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2014). 
Accordingly, the case is REMANDED for the following:

After verification of the Veteran's current address of record, the AOJ should schedule him for a videoconference hearing before the Board from the St. Petersburg, Florida RO (if that remains his address of record at the time.  Notice of such hearing must be mailed to him at his then current mailing address.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

